In a matrimonial action, in which a judgment of the Supreme Court, Nassau County, granting the plaintiff wife a divorce, was entered on July 6, 1982, the defendant husband appeals, as limited by his brief, from so much of an order of the Supreme Court, Nassau County (Samenga, J.), dated October 18, 1985, as, after a hearing, inter alia, (1) granted his motion to modify the divorce decree only to the extent of reducing his maintenance obligation to $50 per week, his child support obligation to $25 per week for each of the four children, and his obligation to provide health insurance to $10 per week and (2) awarded the plaintiff arrears in maintenance and child support totaling $43,167.
Ordered that the order is affirmed insofar as appealed from, with costs.
We find no basis, upon the record before us, to disturb the findings and conclusions of the hearing court with respect to the financial obligations of the defendant. Bracken, J. P., Lawrence, Rubin and Sullivan, JJ., concur.